DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the applicant recites, “that there will be one array pattern adjacent to one end portion of the array pattern”.  Is the “one array pattern” and “the array pattern” referring to the same array pattern?  It is unclear how an array pattern is adjacent to itself.  Additionally, there is insufficient antecedent basis for the limitation "the array pattern" in this statement.  Note that only “array patterns” (plural) has been previously introduced.
Regarding claim 4, the applicant recites, “there will be two array patterns adjacent to one end portion of the array pattern”.  It is unclear to what array pattern, “the 
Claim 5 recites the limitation "the adjacent array patterns" in lines 6-7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the mutually intersecting array patterns" in lines 6-7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the array pattern" in lines 4, 5 and 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Note that only “array patterns” (plural) has been previously introduced.  
Claim 8 recites the limitation "the array pattern" in the second and last lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Note that only “array patterns” (plural) has been previously introduced.
All remaining claims are dependent from at least one of the above claims and therefore also rejected under 35 U.S.C. 112(b).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-4 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SCHWEIZER (US 8,219,237 B2).
Regarding claim 1, SCHWEIZER discloses an embroidery data generator to generate embroidery data of a whole pattern of joined pattern-configuration-elements, the embroidery data generator comprising: a pattern-configuration-element generation section (control) configured to generate the pattern-configuration-elements (sewing pattern; figures 1-3) from array patterns (12) configured from unit patterns (zigzag stitching can be considered a plurality of unit patterns that are V-shaped) and having tapered profiles (figures 1-3) imparted to end portions (11, 13) of the array patterns, and to place the pattern-configuration-elements so that adjacent of the pattern-configuration-elements are joined to each other at tapered portions having the tapered profile (Figures 4-9) (Col. 5, Line 23 – Col. 6 Line 52).
Regarding claim 2, SCHWEIZER discloses wherein the array patterns are rectangular shaped arrays of the unit patterns (at least section 12 is “rectangular-shaped” as claimed; figures 1-3).
Regarding claims 3 and 4, the designing/control portion (Col. 5, Line 23 – Col. 7, Line 15) of SCHWEIZER discloses the creation of a shape based on array patterns as shown in figures 4-9.  Therefore, SCHWEIZER is inherently disclosing a user selecting/choosing a shape of the whole pattern as claimed.  Additionally, SCHWEIZER discloses providing a single taper wherein two array patterns are adjacent one another (figures 4-6) and a double tapper wherein multiple array patterns are adjacent to one another (figures 7 and 8). 
. 

Allowable Subject Matter
Claims 5-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record, as cited on attached PTO-892, and not relied upon is considered pertinent to applicant's disclosure.  US 5,035,193 is the US version of the Japanese reference (JP H01-94890) as cited on the IDS and both US 2008/0127871 and US 5,775,240 show the grouping of unit patterns.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642.  The examiner can normally be reached on 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732